Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 4/11/22 is acknowledged and has been entered.

Applicant’s terminal disclaimer filed 4/11/22 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election of the species:
BCL2 as a first protein and BAD as a first protein-interacting protein in measuring protein interaction between endogenous BCL2 protein and externally provided BAD protein as in step b-1 in claim 25 for step b in base claim 21, measuring a level of a complex formed between endogenous BCLxL protein and endogenous BAK protein as for step c-7 in claim 27 for step c in base claim 21, measuring a level of BAX protein within the sample as in step d-4 in claim 29 for step d in base claim 21, venetoclax as the drug being investigated, an in vitro method.. 

Applicant is reminded that claims 21-31 and 34-39 read on the elected species.  The species of drugs ABT-737, ABT-263 had also been examined.  Claim 33 is also being examined as it reads upon the species of drug ABT263.

Claims 21-31 and 33-39 are presently being examined as they read upon the enunciated species.   

3.  Applicant’s amendment filed 4/11/22 has overcome the prior rejection of record of claims 21-31 and 33-39 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

The claims no longer recite an abstract idea/law of nature.  

4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 21-31 and 33-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Changes to this rejection are necessitated by Applicant’s amendment filed 4/11/22.

The specification does not disclose how to use the instant invention:
A method for selecting a human subject for treatment with a BCL2 family protein-targeting drug, the method comprising the steps of:  
     	(a) obtaining a sample from the human subject, the sample comprising a cell or cell lysate isolated from the human subject;  
     	(b) measuring an interaction between a first protein endogenous to the sample and a first protein-interacting protein, the first protein-interacting protein being provided to the sample externally, 
the first protein endogenous to the sample being BCL2 and
the external first protein-interacting protein being selected from BAD, BIM, BAX and BAK; 
(c) measuring an interaction between a first protein endogenous to the sample and a first protein-interacting protein, the first protein-interacting protein being endogenous to the sample
the first protein endogenous to the sample being selected from BCLxL and BCL2 and
the endogenous first protein-interacting protein being selected from BAK, BAD, BIM, and BAX; and 
(d) measuring a level of a first protein-interacting protein in the sample, 
	the first protein-interacting protein being selected from BAX and BAK; and
(e) administering the BCL2 family protein-targeting drug to the selected human subject from whom the cell or cell lysate is isolated, and including the limitations recited in the dependent claims, including wherein dependent claims 22-35 recite specific ingredients and/or steps for measuring interactions, and/or proteins to be measured, and in some of these said dependent claims the targeting drug and/or cancer subject is/are also recited, and dependent claims 36-38 recite that the method further comprises a step of administering the BCL2 family protein-targeting drug to the sample (Applicant’s elected species) or to the subject from which the sample has been isolated when the protein-protein interaction measured in step (b) is a reference value or greater, when the protein-protein interaction measured in step (c) is a reference value or greater, and when the protein-protein interaction measured in step (d) is a reference value or greater.

As such, the method is not only a method for selecting a human subject for treatment with a BCL2 family protein-targeting drug, but a method of treating a human subject, including a subject having a cancer, wherein in claims 21-31, 33 and 34, all subjects who have cell or cell lysate isolated are treated with said drug and there is no active method step for determining administration of the drug.  In addition, as such, the claimed method comprises steps for obtaining a sample from the subject and measures protein interactions between protein(s) in the sample and either endogenous or exogenous proteins that interact with the first said protein(s) (instant base claim 21), dependent claims 22-31 and 33-35 recite how the measuring steps are to be accomplished, which proteins are to be measured, recite a sample from a cancer subject, and/or the identity of a particular targeting drug to be administered, and dependent claims 36-38 recite that the method further comprises a step of administering the BCL2 family protein-targeting drug to the sample (Applicant’s elected species) or to the subject from which the  sample has been isolated when the protein-protein interaction measured in step (b) is a reference value or greater, when the protein-protein interaction measured in step (c) is a reference value or greater, and when the protein-protein interaction measured in step (d) is a reference value or greater.  The reference value or greater is a generic reference value rather than a discrete recited value, while in other claims no reference value is recited at all (as such, the claims are reach through claims).  

The specification has not enabled the breadth of the claimed invention because the claims encompass: 

     (1) a method that is recited in the claim preamble as being a method for selecting a human subject for treatment with a BCL2 family protein-targeting drug (i.e., in vivo) and comprises method steps for obtaining a sample and measuring various protein interactions and levels, and that further comprises administering the said drug to the selected human subject from whom the cell or cell lysate is isolated (in claims 21-31 and 33-35); however there is no selection criteria step, no nexus for selecting the human, just administering the said drug to the human subject from whom the cell or cell lysate is isolated (i.e., any “selected human subject from whom the cell or cell lysate is isolated is administered the said drug in step (e);  (how to use issue and undue experimentation required to practice the invention)

     (2)  even if a selection criterion step were recited in claims 21-31 (as is the case in instant claims 36-39), it is unpredictable that the method steps are sufficient by themselves to accomplish the said selection;

     (3)  the state of the art is such that it is unpredictable even with additional steps this this selection can be accomplished over the full scope of the claims without undue experimentation, and wherein in all instances, it is unpredictable that the method steps can treat a human subject (and wherein in the instance of claims that do not recite a specific drug, with any drug that is a BCL2 family protein-targeting drug).  Undue experimentation is involved in determination of some critical reference value of levels of protein-protein interactions at which the drug is to be administered in all human subjects having different diseases or conditions or stages of the same condition. In addition, it is unpredictable that the ex vivo response of administering a drug to a sample in those claims that require it, will provide a selection of human subjects for treatment of a subject in vivo to a BCL2 family protein-targeting drug.  

“To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”  Genentech, Inc. v. Novo Nordisk, A/S, 108F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999F2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).  In In re Wands 8 USPQ2d 1400 (CAFC 1988), a number of factors are set forth which a court may consider in determining whether a disclosure would require undue experimentation.  These factors were set forth as follows:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. All the factors need not be reviewed when determining whether a disclosure is enabling.  Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927F2.d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed. Cir. 1991) (noting that the Wands factors “are illustrative, not mandatory.  What is relevant depends upon the facts.”).  

As to the nature of the invention:
The specification discloses that a BCL2 (B cell lymphoma 2) family protein regulates apoptosis through apoptosis induction (pro-apoptotic activity) or inhibition (anti-apoptotic activity).  The specification further discloses that BCL2 family proteins are responsible for causing various cancers including melanoma, breast cancer prostate cancer CLL, and lung cancer, and are known as factors that induce resistance to cancer therapy (section “2”).  The specification discloses that the invention is a method for prediction of a response of a subject to a BCL2 family protein-targeting drug or for prediction of a medicinal efficacy of a BCL2 family protein-targeting drug in a subject or a method for providing information for the prediction (para 2 on page 2).  The specification discloses that another aspect provides a method for treatment of cancer comprising a step of administering a pharmaceutically effective amount of a BCL2 family protein-targeting drug confirmed by the said method to a subject, which is responsive to the BCL2 family protein-targeting drug, in which the BCL2 family protein-targeting drug exhibits medicinal efficacy, or to which the BCL2 family protein-targeting drug or treatment therewith is suitably applicable (para spanning pages 2-3).  

The specification discloses that the method for prediction of a response of a subject to a BCL2 family protein-targeting drug or for prediction of medicinal efficacy of a BCL2 family protein-targeting drug in a subject or the method for providing information for the production; and/or the method for selection or identification of a subject that is responsive to a BCL2 family protein-targeting drug, in which a BCL2 family protein-targeting drug exhibits medicinal efficacy, or to which a BCL2 family protein-targeting drug is suitably applicable, or the method for provision of information for the selection or identification , all provided herein, comprise the steps of: (a1) measuring interaction between apoptosis inhibiting (anti-apoptotic) protein and an apoptosis inducing (pro-apoptotic protein within a sample (e.g. the following steps (i) and/or (ii); and/or (a2) measuring a level of the apoptosis inducing (pro-apoptotic) protein within a sample and/or the apoptosis inhibiting (anti-apoptotic) protein (e.g., the following step (iii)):
	(i) a step of measuring interaction between a first protein within a sample and a protein interacting with the first protein, wherein the protein interacting with the first protein is externally provided in a first protein-protein interaction measuring step;
	(ii) a step of measuring interaction between a first protein endogenous to a sample and a protein interacting with the first protein, wherein the protein interacting with the first protein is endogenous to the same in a second protein[protein interaction measuring step; and 
	(iii) a step of measuring a level of the first protein, the protein interacting with the first protein, or both thereof in the sample (see page 8 at the 1st and 2nd para).  

The specification discloses that conventional method of determining expression levels of single BCL2 proteins and the presence or absence of mutant genes cannot succeed in predicting efficacies of BCL2 family protein-targeting drugs such as venetoclax, but in contrast the protein-protein interaction and/or protein expression-based method of the invention can predict whether or not BCL2 family protein-targeting drugs effectively work on individual patients with various blood cancers (para spanning pages 46-47).  

The specification discloses that protein-protein interactions contemplate various states of BCL2 family proteins existing in cells, and there is an ability to select cell lines and patients sensitive to BCL2 family protein-targeting drugs through multilateral observations of protein-protein interactions and quantitative comparison of protein-level observations (page 28 at the 4th full para).  

As pertains to the breadth of the claims and nature of the invention, the claims encompass prediction and treatment in any human subject, and in the case of claims that don’t recite a specific drug, any BCL2 family protein-targeting drug.  The “subject” may be any animal in need of treating a disease and is a subject in which the BCL2 family protein-targeting drug is to be administered or applied or a subject in which the administration and treatment with said drug needs to be identified for medical efficacy:

The specification discloses that the term “subject” refers to an animal in need of treating a disease such as cancer and means a subject to which the BCL2 family protein-targeting drug is to be administered or applied, or a subject in which the administration of the BCL2 family protein-targeting drug and the treatment with the BCL2 family protein-targeting drug needs to be identified for medical efficacy, as in the drug response (para spanning pages 10-11).  The specification discloses that the term “externally provided protein” refers to a protein that is not endogenous to a sample but is added externally (exogenous) to the sample (first full para on page 11).  

“Responsiveness” or (response) of a subject to a BCL2 family protein targeting drug encompasses “a pathological effect that is obtained such as inhibiting as the drug targets a target protein such as a BCL2 protein and is intended to encompass anticancer effects (alleviation, reduction, relief, removal, treatment of cancers or cancer cells, and/or inhibition or delay of the progression and/or metastasis of cancer, i.e., it encompasses any effect that is obtained upon inhibiting caused by the drug:

The specification discloses that as used herein, the term “responsiveness to the BCL2 family protein-targeting drug” or “medical efficiency of the drug” refers to a pathological effect that is obtained such as inhibiting as the drug targets a target protein such as a BCL2 protein and is intended to encompass anticancer effects (alleviation, reduction, relief, removal, and treatment of cancers or cancer cells, and/or inhibition or delay of the progression and/or metastasis of cancer, “etc.”, and in greater detail, anticancer effects on blood cancer (1st full para on page 21).  

“Targeting a BCL2 family protein” means binding specifically to a BCL2 family protein and/or inhibiting the activity of a BCL2 family protein, reducing, eliminating the BCL2 family proteins intrinsic functions such as anti-apoptotic function or degrading and/or structurally modifying the BCL2 family protein:
The specification discloses that as used herein, the expression “targeting a BCL2 family protein” means recognizing (binding specifically to) a BCL2 family protein and/or inhibiting activity of a BCL2 family protein…inhibiting activity of a BCL2 family protein accounts for reducing eliminating the BCL2 family protein’s intrinsic functions such as anti-apoptotic function by binding to the BCL2 family protein and/or by degrading and/or structurally modifying the BCL2 family protein (page 42 at the 2nd full para).  

The specification discloses that the BCL2 family protein-targeting drugs may be proteins, small molecules, peptides, nucleic acid molecules, plant or animal extracts and cell extracts:
The specification discloses the BCL2 family protein-targeting drug may be at least one substance selected from the group consisting of proteins and small molecule compounds (para spanning pages 27-28).  The specification discloses that venetoclax can be used for treating acute SML, CLL, SLL, “and so on” (1st full para page 28). However, the specification also discloses on page 42 at the 3rd full paragraph that the term “drug” as used herein, means any substance that exhibits a pharmacological effect, for example at least one selected from the group consisting of small molecule compounds, proteins, peptides, nucleic acid molecules, plant extracts, animal extracts, and cell extracts.  

In terms of examples, the specification discloses methods for incubating blood cancer cell lines with venetoclax to induce apoptosis and observing a conformational change in the BCL2 family protein BAX:
The specification discloses that a typical blood cancer cell line was incubated with venetoclax (a BCL2 inhibitor) to induce apoptosis, then a test was performed to measure the apoptotic protein BAX having an exposed N-terminus, indicating an activated conformation.  The observation was that the level of activated conformation BAX increased with treatment with venetoclax (with lysis by TX-100, i.e., a cell lysate, serving as a negative control) (1st para on page 29).  The conclusion drawn is that the method can reflect the intact intracellular conformations and post-translational modifications of BCL2 family proteins (2nd para on page 29).  

The specification provides examples of lysing patient cells and measuring protein interactions:

In the examples in the specification, a BCL2 family protein (e.g., BCL2, BCL-XL, MCL1, BCL2, BFL1) was coated onto a glass substrate via PEG and primary antibodies, lysates of patient cells or cell lines were placed in wells coated with the antibody, the wells were washed after incubation, and fluorescent probe was measured according to concentrations of the sample and the probe-labeled 1st protein interaction protein (example 1).  In example 2, measurements were made of interaction between endogenous proteins (see tables 3 and 4). In example 3, measurement of endogenous protein expression levels were measured for proteins BCK2, BCL-XL, MCL1, BAX and BAK.  In example 5, measurement was made of change in various intracellular BCL2 family protein expression levels in which proteins were treated with venetoclax or MCL-1.  The specification discloses that the results indicate that the methods used in these examples can quantitatively analyze BCL2 family protein characteristics such as PPI intensity, complex formation, expression levels, “etc.” that appear with the application of BCL2 family-targeting inhibitors to specimens.  

The specification at Example 9 has more relevance to the instant claims, but also encompasses steps that are not recited in the instant claims, e.g., determining which combinations of which protein complexes and protein levels results in an acceptable predictive correlation with drug responsiveness based upon linear coefficient when patient cells are treated ex vivo with the BCL2 inhibitor venetoclax:

The specification discloses in example 9 that some BCL2 family proteins in bone marrow or blood were extracted from samples from AML patients, some were measured for expression level, some for interaction with other proteins, and some of the complexes that were formed were measured.  For measurement of responsiveness to the drug venetoclax, viable cells were counted after specimens isolated from patients were treated with different amounts of venetoclax over 24 hours, and dose response curves were drawn for remaining viable cell counts (i.e., AML patients specimens were treated ex vivo with venetoclax).  Linear correlation analysis was used to acquire the highest predictive indices.  The specification concludes that as many as over 2 million combinations (protein-protein interactions) can be elicited from 21 parameters such as biological plausibility, mathematic plausibility, etc., may be considered for searching for optimal models, for example using particular combinations of protein complexes, combinations of two indices lead to more improved prediction results for drug responsiveness. The specification discloses that in an example measurement of BCLCL-BAD protein interaction (PPI), expression level of BAX LV, and (pre-)formed complexes of BCL2-BAX, BAK-BCLXL and BAK-MCL1 exhibited the most significant results among combinations of various parameters (especially Table 10 of Example 9 and paragraph preceding it).  

The instant claims recite protein-protein interactions between specific proteins (i.e., between endogenous BCL2 or BCLxL and endogenous BAK, BAD, BIM, or BAX, and between endogenous BCLS and externally provided BAD, BIM, BAX or BAK), which do not include all of the aforementioned pre-formed complexes that were deemed most significant in the instant specification noted above.  That is, in this said example (the results of which are shown in Table 10) more protein-protein interactions and levels (along with measurement of preformed protein-protein complexes in the samples) were measured to obtain what the specification considered an acceptable correlation between protein interaction/levels vs drug responsiveness ex vivo than are required or recited in instant base claim 21, whereas Table 10 indicates that one protein expression level, along with one complex comprising endogenous protein-exogenous protein, along with three endogenous complexes were required for an acceptable predictive linear correlation coefficient.  In addition, a step of pre-treating the sample with the drug was performed in said Example 9 that is not recited in any of the claims.

The specification further discloses that the reference value may be established by the method provided herein, based on the information obtained from pre-existing cancer patients, and in an embodiment, may be a measurement obtained by applying the method step a1 or a2 provided herein to a patient or a group of patients in which treatment with the BCL2 family protein-targeting drug can exhibit therapeutic effects, or to a sample isolated from the patient or a group of patients, or  measurement obtained by applying the method step a1 and/or a2 to a patient or group of patients in which treating the BCL2 family protein-targeting drug cannot exhibit therapeutic effects or to a sample isolated from this patient or group of patients (para spanning pages 20-21).  The specification discloses that the reference value may be a minimal value, a median value, or an average value of the measurements obtained in step (a1) of measuring interaction between BCL2 family proteins within the sample for an effective group and/or in step (a2) of measuring a level of the BCL2 family proteins within a sample for an effective group and may be adjusted with the addition of patient information or according to equations or algorithms derived from various analysis values (para spanning pages 21-22). 

However, the specification does not explicitly disclose any reference values based upon PPI (endogenous protein complexes in the sample, constituting undue experimentation.

In addition, it is unpredictable that an ex vivo method of pre-treating cells with a BCL2-family protein targeting drug and/or measuring protein-protein interactions and levels will actually be predictable of drug response in vivo in a subject and hence it is unpredictable that a selection of human subjects for treatment with a BCL2 family durg can be accomplished by the claimed method.  There are no working examples in the specification for correlation of in vitro determined predictive values to actual drug responsiveness.

Evidentiary reference Haselager et al (Blood, 12/2020, 136(25): 2918-2926, of record) teaches that a variety of factors are in play in different anatomical sites in chronic lymphocytic leukemia (CLL) with regard to expression of BCL2 family members, with the CLL cells in these different sites being differently susceptible or resistant to venetoclax.  Haselager et al further teach that CLL in some patients can be associated with the presence of multiple BCL2 mutations, Bcl-XL overexpression, as well as simultaneous aberrations in Bcl-X and Mcl1-1, which indicate multiple independent molecular mechanisms underlying clinical relapse of a patient on venetoclax (i.e., a response of a subject to venetoclax).  Haselager et al also teach that prior treatment with other drugs can influence the levels of BCL2 family proteins (see entire reference). 

There is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

6.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.  Claims 1-31 and 33-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 4/11/22.

     (a) Claim 1 is indefinite in the recitation of  “(e) administering the BCL2 family protein-targeting drug to the selected human subject from whom the cell or cell lysate is isolated” because it is not clear what is meant, i.e., in the absence of a step for performing a selection, the metes and bounds of the claim are not clear.  In addition, in the absence of such a selection step, the claim can be interpreted as the drug is administered to any human subject from whom the cell or cell lysate is isolated.

     (b)  Claim 26 is indefinite in the recitation of “(2-2) providing the substrate that comprises or is attached to a probe-labeled substance that binds to the first protein-interacting protein” because it is not clear what is meant, i.e., step (c) in claim 23 recites a substrate that comprises or is attached to a substance that binds to the first protein, not a substrate that comprises or is attached to a probe-labeled substance that binds to the first protein-interacting protein.

     (c)  Claim 25 recites the limitation “wherein step (b) comprises at least one of the following sub-steps” and the substeps measure protein-protein interactions between endogenous protein and endogenous first protein-interacting protein.  There is insufficient antecedent basis for this limitation in instant base claim 21, as step (c) only recites measuring an interaction between the endogenous protein and one endogenous first protein-interacting protein.

     (d)  Claim 26 is indefinite in the recitation of “a substrate that comprises or is attached to a substance binding to the first protein-interacting protein to immobilize the first protein-interacting protein to the substrate” because it is not clear what is meant.  Applicant should amend the claim to recite ‘a substance that binds to the first protein-interacting protein’ if that is what is meant.  

     (e) Claim 28 is indefinite in the recitation of “providing a probe-labeled substance that is bound to the first-protein-interacting protein to the substrate to produce a reaction” because it is not clear what is meant by “probe-labeled substance.”

     (f)  Claim 36 is indefinite in the recitation of “further comprising a step of administering the BCL2 family protein-targeting drug to the sample or to the subject from which the sample has been isolated” because it is not clear what is meant in the context of the recitation in instant base claim 21 of “(e) administering the BCL2 family protein-targeting drug to the selected human subject from whom the cell or cell lysate is isolated”.  

     (g)  Claim 38 is indefinite in the recitation of “further comprising a step of administering the BCL2 family protein-targeting drug to the sample or to the subject from which the sample has been isolated” because it is not clear what is meant in the context of the recitation in instant ultimate base claim 21 of “(e) administering the BCL2 family protein-targeting drug to the selected human subject from whom the cell or cell lysate is isolated”.  

8.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  Claims 21-31 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over US2106/0178634 A1 (of record) in view of Saraon et al (Nat. Biomed. Eng., April 2018, 2: 203-204, of record) and Lee et al (Nature Biomed. Eng., 4/2/2018, 2: 239-253, doi.org/10.1038/s41551-018-0212-3, IDS reference).

Changes to this rejection are necessitated by Applicant’s amendment filed 4/11/22.

US2106/0178634 A1 discloses that essentially all effective cancer drugs induce apoptosis in target cancer cells, however, different cancer cells respond to an apoptosis-inducing drug in different manners, due to the presence of different Bcl-2 heterodimers with their cognate [protein-interacting] proteins (e.g, [0007]).  US2106/0178634 A1 discloses that apoptosis can be regulated by the Bcl-2 family members in a cell, wherein pro-apoptotic and anti-apoptotic Bcl-2 proteins form heterodimers with their regulating Bcl-2 proteins, thereby executing cell death or survival signals, e.g., the ability of Bcl-2 to inhibit apoptosis is blocked by the formation of a heterodimer with Bax ([0006]).  US2106/0178634 A1 discloses that detecting the presence or absence of particular Bcl-2 heterodimers can provide a predictive tool to identify patients likely to respond to drugs that perturb heterodimer binding and induce apoptosis in a cancer cell line, thereby guiding the treatment regimen administered to the patient ([0008], [0090],[0095], [0098], [0099], claims 3, 7-30).  US2106/0178634 A1 discloses examples of such drugs, e.g., ABT-737, ABT-263 (e.g., [0118]).  US2106/0178634 A1 further discloses that the first member of the Bcl-2 family heterodimer can be selected from the group consisting of Bim, Bid, Bad, Puma, Noxa, Bak, Hrk, Bax, Bmf, and Mule, while the second member may be selected from the group consisting of Mcl-1, Bcl-2, BCL-XL, Bftl-1, and Bcl-2 (e.g., [0014], [0048], Table 1, [0062]) and other Bcl-2 proteins can be identified that have at least about 50% homology with a wild-type Bcl-2 protein that have pro- or anti-apoptotic functionality (e.g., [0061]).  US2106/0178634 A1 discloses that the sample can be a cell such as a tumor cell (e.g., [0019], [0050]).  (See entire reference).  
     
While US2106/0178634 A1 does disclose measuring multiple protein heterodimers of the Bcl-2 family proteins, it however does not disclose wherein one of the protein-interacting proteins are provided to the sample externally, that the level of one of the first or second proteins of the sample is measured, nor that the sample may be a cell lysate; nor does it explicitly direct one to administer the drug to the sample or to the subject if the PPI is equal to or greater than a reference value.  
     
Saaron et al teach an advantageous high-throughput method to assess the predictive power of assessing the sensitivity of (lysates of) different cell lines to drugs by measuring normalized protein-protein-interaction (PPI) counts for protein heterodimers that are correlated with tumor growth inhibition by anti-cancer drugs, wherein the methodology can be applied to assess functionally active PPIs of potentially any protein family.  Saraon et al teach measuring PPI profiles in combination with the levels of single protein(s) and also assessing these proteins by measuring their ability to interact with (exogenously provided), fluorescently labeled partner proteins (i.e., indicating that the endogenous proteins are present in their functionally active state).  Saraon et al teach that the assay involves immobilizing one of the heterodimer pair via a capture moiety (e.g., specific antibody-avidin/biotin  attached to a substrate) and detection and counting of the heterodimer complex via the fluorescently tagged exogenous protein using total internal reflection (TIR) fluorescence microscopy (see entire 2-page reference).    
     
Lee et al teach a single-molecule pull-down and co-immunprecipitation technique (the same as taught by Saraon et al) can be advantageously used to measure proteins as well as protein-protein interaction patterns (PPI) in cancer cells at high throughput via TIR-fluorescence imaging, while preserving PTMs and associated interaction partners (e.g., para spanning 1st two pages, first para at col 1 on the 2nd page).  Lee et al teach that exogenously prepared interacting protein partners are added to the pulled-down bait proteins, that one of a protein pair are immobilized via a capture moiety (such as an antibody/biotin/avidin) to a support such as a coverslip (e.g., Fig. 1). Lee et al teach that the level of the protein or of the PPI pairs can be measured, the signaling phenotypes of heterogenous tumors can be determined at the protein and PPI levels, and correlated with drug responses of specific cancers, whereby the samples are cell lysates from for example, cancer cells isolated from a subject (see entire reference).  
     
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have applied to the method (of predicting drug efficacy of patients such as cancer patients likely to respond to a particular Bcl2-family targeting drug by measuring pro-and-anti-apoptotic Bcl2-family heterodimer protein pairs that is) disclosed by US2106/0178634 A1, the advantageously high-throughput methodology taught by Saraon et al and Lee et al to measure the protein levels and PPI of various Bcl-2 protein family members, including the functional state of various family members (i.e., by assessing the ability of the said members to bind to exogenously provided cognate protein partners), using the cell sample disclosed by US2106/0178634 A1 or the cell lysate taught by Saraon et al or Lee et al.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have correlated the various measured parameters with response or non-response of a subject or population or cancer type, to have determined a reference value for responsiveness, and to have administered the drug to the sample (to test before drug administration) or to the subject (for treatment) if the parameters associated with the sample are equal to or greater than the reference value for drug responsiveness (essentially to have to selected a human subject for treatment with a BCL2 family protein-targeting drug such as ABT-737 or ABT-263 that are disclosed by US2106/0178634 A1).
    
One of ordinary skill in the art would have been motivated to do this in order to take advantage of a high-throughput, sensitive methodology that retains PTM and protein interaction pair members to stratify and identify those patients who are most likely to benefit from administration of a Bcl-2 family protein-targeting drug of interest.

Applicant’s arguments have been fully considered but are not persuasive.  

Applicant’s said arguments are of record in the amendment and response filed 4/11/22 on pages 12-14.

However, the primary art reference dose disclose measuring endogenous protein heterodimers that comprise the proteins that are recited in instant base claim 21 (underlined above in the rejection).  In addition, secondary reference Saraon et al teaches measuring PPI profiles in combination with the levels of single protein(s) and also teaches assessing these proteins by measuring their ability to interact with (exogenously provided), fluorescently labeled partner proteins (i.e., indicating that the endogenous proteins are present in their functionally active state).  Applicant’s argument that the primary art reference directs of ordinary skill in the art to a method that is different from that presently claimed, or that Saraon is silent as to any of the specifically-identified proteins being measured in the presently amended claims or the source of the proteins constitutes arguing the references separately.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

11.  Claims 21-31 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over US2106/0178634 A1 (of record) in view of Saraon et al (Nat. Biomed. Eng., April 2018, 2: 203-204, of record) and Lee et al (Nature Biomed. Eng., 4/2/2018, doi.org/10.1038/s41551-018-0212-3, IDS reference) and further in view of Mihalyova et al (Exp. Hematol. 5/1/2018, 61: 10-25, of record).

Changes to this rejection are necessitated by Applicant’s amendment filed 4/11/22.

The combination of and teachings/disclosure of US2106/0178634 A1 in view of Saron et al and Lee et al has been enunciated above, referred to herein as “the combined references.”

Although the combined references teach several Bcl-2 protein family targeting drugs, they do not teach that the Bcl-2-familiy protein-targeting drug is venetoclax.

Mihalyova et al teach that venetoclax is a small and highly selective molecule designed to target the BH3 domain of BCL2 and is able to displace pro-apoptotic BH3- only proteins such as BIM that are bound to BCL2 (e.g., page 11 at column 2, para 1).  Mihalyova et al teach that there are signs of resistance during initial trials with venetoclax, so it is important to establish markers that can predict the sensitivity to venetoclax which will likely be diverse in individual groups of patients.  Mihalyova et al teach that upregulated BCL-xl and MCL1 can sequester pro-apoptotic protein BIM and lead to resistance and that BCL2.BCL-xl and BCL2/MCL1 ratios could be used in response prediction, while the ratio of different anti-apoptotic proteins within malignant cells has an impact on venetoclax resistance (e.g., last two paragraphs of reference).  See entire reference.  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have explored the prediction of a response to the BCL-family protein-targeting drug venetoclax that is taught by Mihalyova et al, taking into consideration especially the family members taught by Mihalyova et al to be important in resistance, using the methodology taught by the combined references, and to have administered the drug to the sample (to test before drug administration) or to the subject (for treatment) if the parameters associated with the sample are equal to or greater than the reference value for drug responsiveness

One of ordinary skill in the art would have been motivated to do this in order to predict patients who are more likely to benefit from administration of venetoclax, particularly given the teaching of Mihalyova et al that it is important to predict sensitivity to venetoclax in subjects.

Applicant’s arguments have been fully considered but are not persuasive.  

Applicant’s said arguments are of record in the amendment and response filed 4/11/22 on page 14, and reiterate the arguments presented above and adds that as the Mihalyova reference teaches that ratios of certain BCL2/interacting protein ratios should be included in routine clinical pipelines, it suggests a different method from that instantly claimed, and that the combination of references leads one to incomplete methods (including use of ratios of proteins or the amounts of heterodimers or completely different proteins).  

However, the Examiner’s rebuttal of Applicant’s arguments pertaining to the combination of references exclusive of Mihalyova enunciated above also pertains hereto.  In addition, Applicant is arguing all of the references, including Mihalyova, separately.  With regard to Applicant’s further argument that Mihalyova teaches that ratios of certain BCL2/interacting protein ratios should be included in routine clinical pipelines, the reference teaches that these ratios could be used in response prediction, but also discusses the interaction of BCL2 or BCLXL that bind and sequester BAD, BIM, BAX and BAK to prevent apoptosis (para spanning pages 10-11), and instant base claim 21 recites the open transitional phrase “comprising” which opens the claim to encompass unrecited method steps and/or ingredients.

12.  (a) The terminal disclaimer filed on 4/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application serial no. 17/111,883 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

     (b)  As such said terminal disclaimer is sufficient to overcome the prior rejection of record of claims 21-31 and 33-39 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/111,883.

13.  No claim is allowed.

14.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644